Citation Nr: 1436134	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-09 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for respiratory residuals of a gunshot wound to the chest.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disorder manifested by memory loss and difficulty concentrating.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from March 1980 to December 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from July 2008 and May 2013 rating decisions of the RO in Waco, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2014.  To the Board's knowledge, the Veteran has not requested another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Veteran attended a hearing conducted by RO personnel in July 2009.  The transcript of that hearing is of record.  

In adjudicating this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a disorder manifested by memory loss and difficulty concentrating, and a back disorder, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's self-inflicted gunshot wound to the chest in service was a bone fide suicide attempt; there was no reasonable adequate motive for this attempt; the act was not willful misconduct; the gunshot wound to the chest and its respiratory residuals constitute an injury incurred in the line of duty.  


CONCLUSION OF LAW

Respiratory residuals of a gunshot wound to the chest were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.302, 3.303 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for respiratory impairment on the basis that it is among the residuals of a gunshot wound to the chest incurred in service.  The Veteran reports current difficulty breathing, shortness of breath, chest pain, tightness, and wheezing.  

Regarding a current disability, recent clinical evidence substantiates residual damage to the left lung.  X-rays in June 2008 reveal scarring of the left mid-lung associated with the chest wound.  X-rays in January 2008 also reveal a loss of volume in the left chest.  The Veteran has also been diagnosed with dyspnea "of unclear etiology" (see December 10, 2008 Progress Report).  

There does not appear to be any specific dispute of fact as to the Veteran having been shot in the chest in service.  It would also appear to be undisputed that the gunshot wound was self-inflicted.  

Service treatment records reveal that the Veteran was admitted to the Thoracic Surgery Service after he suffered a self-inflicted gunshot wound to the left chest resulting in a left pneumothorax and large pulmonary contusion to the left upper lobe.  The Veteran reported that he performed "this act" as a result of his displeasure with the military system, and stated that he wanted to "get out" (see November 9, 1981 psychiatric evaluation).  The October 1981 hospital report describes an "allegedly" self-inflicted M-16 wound, fired at point blank range at approximately 1700 hours on 16 October 81 while the Veteran was in his barracks.  

Service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301(a).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  The question arises whether the act of shooting oneself in the chest constitutes willful misconduct. 

Important in resolving this question is the Veteran's mental status at the time of the incident.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  See 38 C.F.R. § 3.302.  The act of suicide, or a bona fide attempt, is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide (or bona fide attempt) is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2).  The Veterans' Court has held that this provision establishes a presumption of mental unsoundness in the case of a suicide or a bona fide attempt, thus negating willful misconduct in such instances.  Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992). 

Thus, two questions are raised by these provisions, whether the Veteran's act of shooting himself was a bone fide suicide attempt, and, if so, whether there was a reasonable adequate motive for the attempt.  

While the initial treatment record does not describe a suicide attempt, but describes the Veteran's desire to get out of the service, subsequent records do characterize his action as a suicide attempt.  Indeed, a November 24, 1981 Notification of Pending EDP Discharge and Acknowledgement provides the reasons for discharge as "[y]our inability to adapt emotionally as it was demonstrated by your suicide attempt."

A separation memorandum completed on the same date cites the reason for the discharge as "[the Veteran] attempted suicide to get out of the Army."  

The Board also notes that a psychiatric evaluation conducted on November 9, 1981 includes the finding that there was no evidence to suggest "further" suicidal ideation.  This directly implies that there had previously been suicidal ideation, and therefore supports the finding of a suicide attempt.  In light of the combined evidence on this point, the Board finds that the Veteran's self-inflicted gunshot wound to the chest was a bone fide suicide attempt.  

Regarding the second question, a reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  See 38 C.F.R. § 3.302(b)(3).  The Board finds that a simple desire to get out of the Army is not a circumstance that could lead a rational person to self-destruction.  A service obligation is finite and there are non-lethal means by which a rational person could terminate the obligation.  The Veteran did not serve during a period of war, and there is no indication that he faced any unusual danger by remaining in the service.  Therefore, the Board finds that the goal of getting out of the Army cannot be considered a reasonable adequate motive for a suicide attempt.  This explanation, given during the Veteran's service, is the only explanation the Veteran has ever provided.  His recent accounts are quite sparse as to detail and he has generally reported that he does not remember this incident (see June 9, 2010 Mental Health note).  

In determining whether the Veteran's mental unsoundness, as presumed by his bone fide suicide attempt, is conclusive evidence as to the absence of willful misconduct, the Board notes that 38 C.F.R. § 3.302(a)(3) specifies that "[i]t is a constant requirement for favorable action that the precipitating mental unsoundness be service connected."  

This provision leaves substantial room for interpretation.  It certainly cannot require that service connection have already been granted for a mental disorder at the time of the suicide attempt as service connection requires status as a "veteran," which in turn requires that the individual have been discharged from service.  It also does not appear to imply that "mental unsoundness" is itself a disorder capable of service connection.  Indeed, the Veterans' Court has interpreted "mental unsoundness" as used in the 38 C.F.R. § 3.302 as a "generic term" which necessarily includes both service-connectable mental disabilities as well as disorders, such as personality disorders, for which service connection may not be granted under the rating schedule.  The Veterans' Court has also held that 38 C.F.R. § 3.302 does not establish "mental unsoundness" itself as a service-connectable disorder.  Elkins v. Brown, 8 Vet. App. 391 (1995).  

The Board simply notes that the Veteran is presumed to have been mentally sound when examined accepted and enrolled for service in March 1980 based on the normal psychiatric findings.  Accordingly, the mental unsoundness that is presumed in light of the suicide attempt in November 1981 is service connected, within the specific meaning of 38 C.F.R. § 3.302(a)(3), as defined in Elkins.  

As the Board has found that the Veteran's act of shooting himself in the chest in service was a bone fide suicide attempt, that there was no reasonable adequate motive for this attempt, that the mental unsoundness that gave rise to the attempt is service connected, and that the attempt was not willful misconduct, the Board must therefore also find that the gunshot wound to the chest and its residuals constitute an injury incurred in the line of duty.  

Accordingly, the Board concludes that service connection for respiratory residuals (lung scarring and decreased lung volume) of a gunshot wound to the chest is warranted.  

Veterans Claims Assistance Act of 2000

As the Board is granting service connection for a respiratory disorder the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a respiratory residuals of a gunshot wound to the chest is granted.


REMAND

The Veteran asserts that a current back disorder was incurred as a result of the gunshot wound incurred in service.  He testified that he has experienced back pain since the injury.  

Service connection has been granted for residuals of an in-service gunshot wound to the left chest.  Clinical records at the time of the injury reveal that the injury was a through-and-through wound with entry and exit wounds from the projectile.  The exit wound was near the left scapular tip.  

The Veteran has provided competent evidence of current symptoms of back pain as well as ongoing symptoms since the injury.  Therefore the Board finds that an examination is necessary to determine the nature and etiology of any current back disability.  

The Board also notes that the VBMS file contains records from Clinics of North Texas and Medical Center of Plano pertaining to evaluation of a back disorder; however, these records belong to a different individual of the same name, as the date of birth, age, and service details are significantly different from those of the Veteran.  It is not clear whether the RO intended to obtain records from this provider pertaining to treatment of the Veteran and was given the wrong records, or whether these records were submitted on behalf of another claimant and erroneously loaded to this Veteran's file.  On remand, the RO should determine the appropriate file for these records, remove them from the Veteran's file, and determine whether additional efforts are necessary to obtain records possibly identified by the Veteran from this provider.  

The Veteran is also seeking service connection for an acquired psychiatric disorder, specifically PTSD.  He asserts that he has PTSD related to the in-service gunshot wound to the chest.  The Veteran's claim was denied in a May 2013 rating decision, and he filed a notice of disagreement with that decision in January 2014.  The RO has acknowledged receipt of the notice of disagreement, but has not yet prepared a statement of the case.  Nevertheless, the receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is also seeking service connection for memory loss and difficulty concentrating.  The Board notes that these are symptoms of a disability and do not themselves constitute a diagnosed disorder.  Moreover, these specific symptoms are considered under the rating schedule for mental disorders.  Accordingly, this claim is inextricably intertwined with the issue of entitlement to service connection for PTSD.  Adjudication of this issue must be deferred pending action on the PTSD issue.

Accordingly, the claims of entitlement to service connection for a back disorder, PTSD, and memory loss and difficulty concentrating, are REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the May 2013 denial of entitlement to service connection for PTSD.  

2.  Remove records from the Veteran's VBMS file from Clinics of North Texas and Medical Center of Plano which pertain to a different claimant of the same name.  If the Veteran provided authorization to obtain records from this provider, obtain the proper records.

3.  Schedule an appropriate VA examination to determine the nature and etiology of the claimed back disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's through-and-through gunshot wound in service and his reported history of back symptoms since service.  

After identifying all current diagnoses pertaining to the back, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current back disorder is causally or etiologically related to the Veteran's service, to include the gunshot wound to the left chest, with exit wound near the left scapular tip sustained therein.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

4.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


